October 1, 2011 DREYFUS S&P STARS OPPORTUNITIES FUND Supplement to Statement of Additional Information (SAI) dated May 1, 2011, as revised or amended July 1, 2011, August 1, 2011 and October 1, 2011 The following information supersedes and replaces any contrary information contained in the fund's SAI. Effective November 1, 2011, the fund will be renamed Dreyfus MidCap Core Fund, and changes to the fund's investment strategy will be implemented as described below. The fund's investment objective will remain to seek long-term capital appreciation. Effective November 1, 2011, to pursue its goal, the fund normally will invest at least 80% of its net assets, plus any borrowings for investment purposes, in midcap stocks. The fund will invest in companies included in the S&PÒ MidCap 400 Index or the Russell MidcapÒ Index at the time of purchase. The fund's stock investments may include common stocks, preferred stocks and convertible securities of U.S. and foreign issuers, including those purchased in initial public offerings (IPOs). The fund's portfolio managers will apply a systematic, quantitative investment approach designed to identify and exploit pricing inefficiencies among mid-cap stocks in the U.S. stock market. The portfolio managers will use a proprietary valuation model that identifies and ranks stocks based on: · a long-term relative valuation model that utilizes forward looking estimates of risk and return; · an Earnings Sustainability (ES) model that gauges how well earnings forecasts are likely to reflect changes in future cash flows.
